COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of H.C.L., a Child v. Department of Family and
                          Protective Services

Appellate case number:    01-22-00333-CV

Trial court case number: 2018-01779J

Trial court:              313th District Court of Harris County

        This appeal involves the termination of the parent-child relationship. Appellant, L.C.,
has filed an unopposed second motion to extend time to file his appellate brief, requesting that
the Court extend the deadline for filing his brief to July 19, 2022. The motion is GRANTED.
Appellant’s brief is due on July 19, 2022.
        Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
For this reason, no further extensions of time to file a brief will be granted absent extraordinary
circumstances. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: July 12, 2022